Citation Nr: 1711032	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  16-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to October 19, 2015 for the award of disability pension benefits with aid and attendance.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania, which granted pension effective October 19, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran submitted correspondence on April 27, 2015 that was not in one of the three specified standard formats for an intent to file a claim; he filed a completed claim form on October 19, 2015.


CONCLUSION OF LAW

The criteria for an effective date prior to October 19, 2015 for the grant of pension benefits have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.150, 3.155, 3.160, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In earlier effective date claims such as this one, the VCAA does not apply, because the facts of the claim are undisputed, and the claim is denied on the basis of the controlling law and regulations alone, which render the Veteran ineligible for the claimed benefits.  Nevertheless, the record shows that VA sent the Veteran a letter in May 2015 explaining the requirements for initiating a claim for pension.  
See 38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159(b), 3.155(a).

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Earlier effective date

The Veteran contends that the effective date for the award of pension should be April 27, 2015, the date he submitted a request to file a claim on a VA Form 
21-4138 Statement in Support of Claim.  

Generally, the effective date of an award of pension or compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101.

Effective March 24, 2015, a change in the regulation requires claims be filed on standard forms, eliminating constructive receipt of claims and informal claims.  
See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160(a).  Instead of informal claims, the new regulation provides that a claimant may request an application for benefits, upon receipt of which, the Secretary shall notify the claimant of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a).  

The regulation also allows a claimant to submit an intent to file a claim, and VA may recognize the receipt date of the intent to file a claim as the date of claim so long as VA receives the successfully completed claim form within a year.  38  C.F.R. § 3.155(b).  There are three ways in which a claimant may submit an intent to file a claim: (i) saved electronic application- when an application otherwise meeting the requirements of paragraph (b) is electronically initiated and saved in a claims-submission tool with a VA web-based electronic claims application system, (ii) written intent, signed and dated on the intent to file a claim form prescribed by the Secretary, and (iii) oral intent communicated to designated VA personnel, recorded in writing, and documented in the claimant's records.  Id.  

In the Federal Register, lawmakers explained the change: "those claimants who are familiar with VA's claims process may recognize the operation of the intent to file process as functioning similar to the current informal claim process."  However, "[t]he difference is that the intent to file a claim form serves as the effective date placeholder like the informal claim itself but must be submitted in specified standard formats and will only trigger VA's duty to furnish the claimant the appropriate form."  This rule will not disturb the amount of monies paid except "where a claimant who is not familiar with the intent to file a claim process submits an informal claim which VA will deem as a request for an application for benefits, resulting in the claimant submitting an intent to file a claim form or complete claim at a later date."  Standard Claims and Appeals Forms, 79 Fed. Reg. 57660, 57661 (Sept. 25, 2014).

The Board has reviewed the record and the associated law and finds that the criteria for an effective date prior to October 19, 2015 have not been met.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.400.

As way of background, the Veteran filed VA Form 21-4138 Statement in Support of Claim on April 27, 2015.  He wrote asking VA to accept this request as an informal claim to lock-in the retroactive date for the approved VA pension funds.  He subsequently submitted a completed VA Form 21-527EZ on October 19, 2015.  The Veteran's April 2015 correspondence and his October 2015 claim form were received after March 24, 2015, the effective date of the change in the regulation requiring standard forms for claims.  After receipt of the Veteran's April 2015 correspondence, VA correctly treated the correspondence as a request for an application for benefits and sent him a letter explaining the need for him to file a formal claim on the form prescribed by the Secretary.  See May 2015 letter.  

His April 2015 correspondence could not legally be treated as an informal claim.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660, 57661 (Sept. 25, 2014) (codified at 38 C.F.R. pt. 3).  The law no longer allows for informal claims.  Instead, as explained above, a claimant may file an intent to file a claim form that can act as a placeholder for the effective date of a completed claim form received within a year.  See 38 C.F.R. § 3.155(b).  In order to be treated as a written intent to file a claim, the correspondence must be made on the VA intent to file a claim form as prescribed by the Secretary.  38 C.F.R. § 3.155(b)(1)(ii).  The Veteran's April 2015 correspondence was filed on VA Statement in Support of Claim Form not the prescribed Intent to File a Claim Form that is required.  Thus, the April 2015 correspondence acted only as a request for an application for benefits; it could not be an actual placeholder for the effective date of his claim.  See 38 C.F.R. § 3.155(a), (b).  As noted above, the lawmakers in the Federal Register understood that claimants mistakenly operating under the old informal claim process would face such an outcome and continued to make the change in order to streamline the process for all claimants.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660, 57661 (Sept. 25, 2014). 

In his Form 9 substantive appeal, the Veteran indicated that he spoke to a "local Veteran's service officer" who directed him to make the April 2015 correspondence.  Unfortunately, the record does not include a report of contact or other documentation that could act as the oral communication of an intent to file a claim under 38 C.F.R. § 3.155(b)(1)(iii).  While the Board appreciates that the Veteran was acting on what he believed were the proper protocols, the payment of government benefits must be authorized by statute; erroneous advice given by a (possible) government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Moreover, "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations."  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  VA and the Board are bound by the laws and regulations in place.  See 38 C.F.R. § 19.5 (2016) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").

As the Veteran did not file the prescribed claim form or prescribed intent to file a claim form previously (here, in April 2015), the appropriate effective date for his award of pension is the date his completed form was received, October 19, 2015.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160(a), 3.400.  


ORDER

Entitlement to an effective date prior to October 19, 2015 for disability pension with aid and attendance is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


